IV115th CONGRESS1st SessionH. CON. RES. 27IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Lowenthal (for himself, Mr. Reichert, and Mr. Grijalva) submitted the following concurrent resolution; which was referred to the Committee on Natural ResourcesCONCURRENT RESOLUTIONExpressing the sense of Congress that America’s Federal public lands are national treasures that belong to all Americans. 
Whereas our current Federal public lands are a network of treasured places of all varieties and designations used for a vast range of economic, cultural, and recreational activities; Whereas Federal public lands support thousands of jobs in gateway communities across the country; 
Whereas Federal public lands provide diverse outdoor recreation opportunities; Whereas Federal public lands preserve invaluable habitat for fish and wildlife; 
Whereas Federal public lands provide world-class hunting and fishing opportunities; Whereas Federal public lands produce essential ecosystem services; 
Whereas Federal public lands contain places of cultural and religious significance to American Indians and Alaska Natives, such as ancestral burial grounds, fishing sites, and lands that supply traditional foods and medicines;  Whereas Federal public lands provide priceless wilderness and solitude; 
Whereas Federal public lands contain valuable energy, forestry, and mineral resources; Whereas the billions of dollars of revenues from developing those resources are shared evenly with the States; 
Whereas once Federal public lands are unsustainably developed, many of those varied and invaluable attributes are lost indefinitely;  Whereas the history of America’s Federal public lands provides understanding of their ownership and the authority to regulate and dispose of those lands; and 
Whereas that understanding is affirmed by the Constitution and the Supreme Court of the United States: Now, therefore, be it   That it is the sense of Congress that America’s Federal public lands are a national treasure that belong to all Americans and which should be maintained for future generations.  
